Citation Nr: 1046156	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUES

1.  Entitlement to an earlier effective date prior to December 
19, 2000, for the assignment of a 100 percent schedular 
disability evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2002 and January 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The June 2002 rating decision increased 
the Veteran's evaluation to 100 percent for PTSD effective from 
December 19, 2000, and the January 2006 rating decision denied 
the Veteran's claim for TDIU.  The Veteran appealed those 
decisions, and the case was referred to the Board for appellate 
review. 

The Board denied the claim for an earlier effective date in a 
March 2003 decision. The Veteran then appealed the Board's March 
2003 decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in January 2004, the Court 
vacated the Board's decision and remanded the case to the Board 
for proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  The case was subsequently 
returned to the Board for further appellate review, and the Board 
ordered additional development in October 2004.  That development 
was completed, and the case was returned to the Board for 
appellate review. 

The Board once again denied the Veteran's claim for an earlier 
effective date in a decision dated in December 2005, and the 
Veteran appealed that decision to the Court.  In an Order dated 
in August 2007, the Court vacated the Board's decision and again 
remanded the case to the Board for proceedings consistent with 
the Joint Motion for Remand (Joint Motion).  The Board remanded 
the case for further development in August 2008 and January 2009, 
and the case has since been returned to the Board for appellate 
review.

The Board notes that the Veteran was previously represented by a 
private attorney, Edward Bates, before the Board and the Court.  
However, during the pendency of the appeal, VA's General Counsel 
revoked Mr. Bates' accreditation to practice before VA effective 
from July 28, 2003, pursuant to 38 U.S.C. § 5904; 38 C.F.R. 
§ 14.633.  The Board did send the Veteran letters in March 2004 
and September 2010, which notified him that his attorney was no 
longer accredited to represent him before VA.  He was also 
informed that he could choose another representative or he could 
represent himself.  However, to date, the Veteran has not 
appointed another representative.  Instead, he has insisted that 
he be represented by Mr. Bates, despite being notified that the 
attorney does not have the proper accreditation.   Therefore, the 
Board will proceed as though the Veteran is unrepresented.   

The issue of entitlement to TDIU will be addressed in the REMAND 
portion of the decision below and is REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  An unappealed November 1970 rating decision granted service 
connection for a moderate anxiety reaction and assigned a 10 
percent disability evaluation effective from April 30, 1970.  

3.  Following the issuance of the November 1970 rating decision, 
the Veteran filed a claim for an increased evaluation for his 
nervous condition in June 1980.  An unappealed December 1980 
rating decision denied that claim.  

4.  The Veteran submitted an informal claim in May 1995, and an 
unappealed October 1995 rating decision granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective from April 26, 1995.  

5.  Following the issuance of the October 1995 rating decision, 
VA received an informal claim for an increased rating for his 
PTSD from the Veteran on January 2, 2001.  

6.  A September 2001 rating decision granted a 50 percent 
disability evaluation for PTSD with a history of anxiety reaction 
effective from January 2, 2001.  A temporary 100 percent 
evaluation was also assigned effective from April 30, 2001, due 
to hospitalization over 21 days for a service-connected 
disability, and an evaluation of 50 percent was assigned 
effective from July 1, 2001.  

7.  A June 2002 rating decision granted a 100 percent disability 
evaluation effective from December 19, 2000.  

8.  A letter dated in April 1995 was received by VA on February 
5, 1997, which can be liberally construed as an informal claim 
for an increased evaluation for PTSD.

9.  Prior to September 7, 2000, it was not factually 
ascertainable that the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; that there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such as 
fantasy, confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or that the 
Veteran was demonstrably unable to obtain or retain employment.  
Nor was it factually ascertainable that he had total occupational 
and social impairment 

10.  As of September 7, 2000, it was factually ascertainable that 
the Veteran's PTSD was productive of total occupational and 
social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
requirements for an effective date of September 7, 2000, for the 
assignment of a 100 percent disability evaluation for service-
connected PTSD have been met. 38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.327, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Nevertheless, with respect to the earlier effective date claim, 
the Board notes that such notice is unnecessary in this case 
because the Veteran is challenging the effective date for the 
assignment of a 100 percent disability evaluation for PTSD in a 
June 2002 rating decision.  If, in response to notice of its 
decision on a claim for which VA has already given the § 5103 
notice, VA receives a notice of disagreement that raises a new 
issue, § 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but § 
5103 does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue. See 
VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that 
under the holding in VAOPGCPREC 8-03, further notice from VA to 
the Veteran is not required with regard to his claim for an 
earlier effective date for the assignment of a 100 percent 
disability for PTSD.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an 
award of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  For an increase in 
disability compensation, the effective date will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 
38 C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the evidence 
establishes the increase in the degree of disability had 
occurred.  That section was intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty.  It was noted 
that this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an extended 
period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 100 percent disability evaluation prior 
to December 19, 2000.  A November 1970 granted service connection 
for a moderate anxiety reaction and assigned a 10 percent 
disability evaluation effective from April 30, 1970.  The Veteran 
was notified of that decision and of his appellate rights, but he 
did not file a notice of disagreement with the disability 
evaluation assigned for his anxiety disorder.  In general, rating 
decisions that are not timely appealed are final. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Following the issuance of the November 1970 rating decision, the 
Veteran filed a claim for an increased evaluation for his nervous 
condition in June 1980.  However, a December 1980 rating decision 
denied that claim.  The Veteran did not file a notice of 
disagreement with the December 1980 rating decision, and as such, 
that decision also became final.  

The Veteran later submitted an informal claim on May 12, 1995, in 
which he requested that his service-connected nervous condition 
be changed to PTSD and that he be granted a disability rating 
that more accurately reflected the personal and professional 
limitations of PTSD.  The RO subsequently issued a rating 
decision in October 1995, which granted service connection for 
PTSD and assigned a 30 percent evaluation effective from April 
26, 1995.  That decision considered VA treatment records dated in 
April 1995 and a September 1995 VA examination.  The Veteran did 
not file a notice of disagreement with the October 1995 rating 
decision, and as such, that decision became final.  

Previous determinations are final and binding in the absence of 
clear and unmistakable error (CUE).  The Board notes that the 
Veteran has not claimed CUE in the November 1970, December 1980, 
and October 1995 rating decisions.  As such, those rating 
decisions are final.

Following the issuance of the October 1995 rating decision, VA 
received an informal claim for an increased rating for PTSD on 
January 2, 2001.  VA also received the Veteran's claim for a 
temporary total evaluation based on 35 days he spent at the North 
Chicago VA Medical Center receiving inpatient treatment for his 
PTSD.  

A September 2001 rating decision granted a 50 percent disability 
evaluation for PTSD with a history of anxiety reaction effective 
from January 2, 2001.  A temporary 100 percent evaluation was 
also assigned effective from April 30, 2001, due to 
hospitalization over 21 days for a service-connected disability, 
and an evaluation of 50 percent was assigned effective from July 
1, 2001.  

Nevertheless, in a June 2002 rating decision, the RO granted a 
100 percent disability evaluation effective from December 19, 
2000.  In so doing, the RO determined that a VA vocational 
rehabilitation report dated on December 19, 2000, constituted an 
informal claim pursuant to 38 C.F.R. § 3.155.  

The Board does observe that the Veteran applied for vocational 
rehabilitation benefits between October 1995 and December 19, 
2000.  However, in those submissions, he indicated that he had he 
wanted to return to college.  There was no indication that he was 
seeking an increased evaluation.  While VA is obligated to 
consider all possible bases for compensation, this does not mean 
that it must consider claims that have not been raised. See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim 
must identify the benefit sought); cf. Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that the Board is not required to 
anticipate a claim where no intention to raise it was expressed).

Nevertheless, the Board notes that the Veteran did submit a copy 
of his May 1995 claim for service connection for PTSD to the VA 
Vocational Rehabilitation and Counseling Service.  The letter was 
dated in April 1995, and this copy was received on February 5, 
1997.  In that letter, he stated his PTSD affected every aspect 
of his life and indicated that a careful review of his records 
from the Social Security Administration (SSA) would show that he 
had a great many short-term, low-paying jobs and had never had a 
"career" job.  The Veteran contended that he had been grossly 
underemployed or unemployed for his entire life since leaving the 
military and listed a number of PTSD-related behaviors that he 
claimed adversely affected his personal life.  

The Board recognizes that the statutory duty to assist means that 
VA must liberally read all documents submitted to include all 
issues presented. See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  However, while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant. Brannon v. West, 12 
Vet. App. 32 (1998). 

Liberally construed, the second copy of the April 1995 letter 
received on February 5, 1997, could be considered an informal 
claim for an increased evaluation.  Thus, resolving all 
reasonable doubt in favor of the Veteran, the Board will construe 
that submission as an informal claim.  However, the record does 
not contain any statement dated between the issuance of the 
October 1995 rating decision and February 5, 1997, indicating an 
intent to file a claim for an increased evaluation for PTSD. 

As previously indicated, the effective date will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred, if the claim is received within one 
year from such date.  Otherwise, the effective date will be the 
date of receipt of claim.  As previously noted, liberally 
construing the document, the Veteran presented a claim for an 
increased evaluation for PTSD on February 5, 1997.  As such, the 
Board must determine whether the Veteran would have been entitled 
to a 100 percent disability evaluation at any time between 
February 5, 1996, and December 19, 2000.

The Veteran's mental disorder is currently assigned a 10 percent 
disability evaluation effective from November 17, 1989, a 70 
percent disability evaluation effective from April 6, 2005, and a 
100 percent disability evaluation effective from December 19, 
2000, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9304-9434.

The Board observes that VA issued new regulations for rating 
disabilities for mental disorders, which became effective 
November 7, 1996.  However, the Board notes that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application of a 
later, liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to November 7, 
1996, neither the RO nor the Board could apply the revised rating 
schedule.

Under the criteria in effect prior to November 7, 1996, 
psychiatric disorders were evaluated pursuant to 38 C.F.R. § 
4.132, which provided that a 10 percent rating required emotional 
tension or other evidence of anxiety productive of mild social 
and industrial impairment.  A 30 percent disability rating was 
warranted where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and reliability 
levels as to produce definite industrial impairment.  The Board 
notes that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but less 
than rather large." VAOGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." See 38 U.S.C.A. § 
7104(c).  A 50 percent evaluation was warranted for considerable 
impairment of social and industrial adaptability.  A 70 percent 
rating was warranted for psychoneurotic disability when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions of 
aggressive energy, resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  The Board notes that each of the 
aforementioned three criteria for a 100 percent rating is an 
independent basis for granting a 100 percent rating. Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Under the revised rating criteria, a noncompensable evaluation is 
for assignment when the mental condition has been formally 
diagnosed, but symptoms are not severe enough either to interfere 
with occupational and social functioning or to require continuous 
medication.  A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

A 30 percent evaluation is contemplated when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability evaluation is assigned for occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings. Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation. Id.

In reviewing the evidence of record dated between February 5, 
1996, and December 19, 2000, the Board finds that it was 
factually ascertainable that the Veteran met the criteria for a 
100 percent disability evaluation for PTSD prior to December 19, 
2000.  In this regard, a September 7, 2000, VA vocational 
rehabilitation report documented the Veteran's report that he 
continued to be impacted by the effects of PTSD and that he had 
over 100 jobs and lost the better part of them due to his 
tendency to "tell off" his bosses.  He indicated that he 
continued to have nightmares, internal turmoil, and sleep 
disturbance, and the Veteran indicated that he spent most of his 
time alone.  It was also noted that he lived in a rural area 
separately from his girlfriend because living together might put 
her at risk when he loses his temper.  The Veteran continued to 
be unemployed at the time of the evaluation.  The counselor noted 
that he had an unstable work history and difficulty maintaining 
employment due to anger control problems.  Despite numerous 
attempts, the Veteran had not completed any one training program 
through Chapter 31 and had displayed tendencies to shift 
occupational objectives frequently.  As such, it was concluded 
that the Veteran continued to have an impairment of 
employability.  It was determined that the records clearly showed 
that the Veteran had a vocational impairment resulting in 
substantial part from service-connected disabilities.  It was 
also determined that the Veteran had not overcome the effects of 
the impairment of employability because of continued 
restrictions, lack of training, negative attitudes towards this 
type of disability, social isolation, and other related factors.  
The counselor indicated that the Veteran had a substantial 
unstable work history and that any endeavors in the vocational 
rehabilitation area would face notable difficulty for successful 
outcomes.  As such, it was determined that the Veteran continued 
to have a severe employment handicap.  It was concluded that, due 
to his past history, even with a careful approach to training 
and/or employment, it may be found that the Veteran is precluded 
from gainful employment due to his PTSD.

Thus, the September 7, 2000, vocational report clearly indicated 
that the Veteran was unemployable even though he presented as 
quite determined and sincere in regard to his goal of employment 
and was given the benefit of the doubt in order to allow one more 
attempt at suitable and gainful employment.  As previously noted, 
it is not necessary that all of the particular symptoms described 
in the rating criteria for a particular degree of disability be 
present, and it is evident from this evidence that the Veteran 
had total occupational impairment. Mauerhan, 16 Vet. App. at 442. 
Therefore, it was factually ascertainable that the Veteran met 
the criteria for a 100 percent disability evaluation as of 
September 7, 2000.  

The Board has also considered whether it was factually 
ascertainable that the Veteran met the criteria for a 100 percent 
disability evaluation between February 5, 1996, and September 7, 
2000.  In particular, the Board acknowledges the Veteran's 
arguments that he is entitled to an earlier effective date for 
his 100 percent schedular rating because the Social Security 
Administration (SSA) determined that he was unemployable as of 
October 1998.   Moreover, the Veteran has argued that evidence 
dated after December 2000, to include Dr. R.'s April 2002 report 
(initials used to protect the Veteran's privacy), retrospectively 
demonstrates entitlement to a 100 percent schedular rating.  
However, for the reasons discussed below, the Board finds such 
arguments to be unpersuasive, and therefore, the Veteran is not 
entitled to an effective date prior to September 7, 2000, for a 
100 percent schedular rating for PTSD.

The Veteran submitted VA treatment records dated on April 26, 
1995, and April 28, 1995, which document a diagnosis of PTSD. 
Such records show that he was admitted for a study involving the 
brain blood flow in PTSD SPECT activation.  He reported having 
chronic nightmares, hypervigilance, increased startle reaction, 
intrusive thoughts, and poor interpersonal relations, but denied 
having suicidal or homicidal ideation.  He worked as a 
maintenance man at a senior center and as a watchman at a 
graveyard.  The Veteran also reported having 75 to 80 jobs.  A 
mental status examination revealed that the Veteran was cleanly 
dressed and well groomed.  He appeared calm, and his speech was 
articulate and goal-directed.  There was no evidence of 
psychomotor activity or a formal thought disorder, and there were 
no suicidal or homicidal ideations, paranoia, or other psychotic 
symptoms noted.  The Veteran's insight, judgment, and cognition 
were intact.

At a September 1995 VA examination, the Veteran complained of bad 
dreams and flashbacks.  It was noted that he had authored a book 
called "Memoirs of a Marine Infantry Man" and had spoken to 
over 3500 students on the topic.  At the time of the VA 
examination, the Veteran was employed in various unusual 
positions, to include working as a watchman in a graveyard, 
performing maintenance at a senior center, and working with 
"high functioning mentally retarded adults."  He denied self-
harm and auditory hallucinations.  The examiner indicated that 
the Veteran's speech seemed to have a high content of violent 
imagery.  The Veteran also seemed tense and pressured, but he was 
normally oriented.  Recent recall appeared within normal limits.  
The examiner rendered an Axis I diagnosis of anxiety condition 
not otherwise specified, and he assigned a Global Assessment of 
Functioning (GAF) score of 60.  The examiner stated that the 
diagnosis of PTSD was not yet established in the Veteran's case.

VA treatment records reflect that from April 30, 2001, to June 2, 
2001, the Veteran was admitted for chronic PTSD.  He was assigned 
a GAF score of 30 for both his current level of functioning as 
well as his level of functioning over the prior year.  The 
Veteran complained of depression, sleep problems, occasional 
suicidal ideation, disrespect for authority, inability to keep a 
job due to poor interpersonal relationships, nightmares, 
flashbacks, intrusive thoughts, increased panic attacks, and 
hypervigilance with increased startle reflex.  The Veteran worked 
part-time as grave digger from 1980 to 1995 and from June 1998 to 
September 1998, and he managed a storage facility, but quit.  A 
mental status examination revealed fair judgment and insight.  
His affect was somewhat hyperverbal with corresponding mood.  The 
Veteran denied suicidal or homicidal ideations or plans at the 
present time.  His speech was circumstantial and memory was 
grossly intact.  The Veteran denied any delusions or 
hallucinations, except PTSD problems.  It was noted, at 
discharge, that the Veteran did not elicit any evidence of 
psychosis during the course of the program and that he was not 
suicidal or homicidal.

A June 2001 VA examination found that the Veteran was 
cooperative, alert, fairly restless, and guarded.  He was 
adequately groomed and sat with a composed, though somewhat 
tense, facial expression.  His motor activity appeared to be 
slightly tremulous.  His speech was spontaneous and quite verbose 
at times, but progressed in a normal fashion.  His mood was 
anxious, and his affect was appropriate to the content of the 
discussion.  The Veteran's perception appeared normal, and he was 
alert and oriented to time, place, and person.  His memory 
appeared largely unimpaired, and his general knowledge appeared 
consistent with the Veteran's education, and he was rather 
bright.  His insight and formal operational judgment were good, 
and suicidal risk appeared non-existent at the time.  The 
examiner diagnosed the Veteran with chronic PTSD and assigned a 
GAF score of 50.

The RO also received records from the Social Security 
Administration (SSA) in April 2002, which indicated that the 
Veteran first filed for disability benefits in May 1995 and 
alleged that he became unable to work on December 1, 1994.  A 
November 2001 award letter shows that the Veteran again filed an 
application for SSA disability benefits on May 21, 2001.  SSA 
records show that the Veteran became disabled on October 15, 
1998, from a primary diagnosis of anxiety-related disorders and a 
secondary diagnosis of osteoarthrosis and allied disorders.  Such 
records reveal that the Veteran's anxiety-related disorder 
included PTSD.

The SSA records included a June 1995 Michigan Social Security 
Disability Determination by Dr. F (initials used to protect the 
Veteran's privacy).  It was noted that a few years after 
returning from Vietnam in the late 1960's the Veteran began to 
experience severe nightmares, flashbacks, and intense stress and 
anxiety, which was characterized by isolation, paranoid feelings, 
inability to establish relationships, palpitations, shortness of 
breath, generalized sweating, hyperalertness, and various 
autonomic phenomena, such as problems eating, nausea, vomiting, 
and diarrhea.  The Veteran was unable to maintain relationships 
and became an isolated individual.  Dr. F. indicated that the 
Veteran had recently participated in a scientific experiment at 
VA that exacerbated his symptomatology.  It was noted that the 
Veteran had menial, low-paying jobs for the prior 25 years.  At 
the current time, he worked at a maintenance job during the day 
for four hours and then would watch a cemetery at night.

The Veteran's clothes were observed to be in relatively good 
condition, and his hygiene seemed to be fair.  A mental status 
examination revealed that the Veteran was in contact with 
reality, his self-esteem was down, his motor activity was 
increased, and he was unpleasant, angry, and motivated to relate 
his story.  His stream of mental activity was spontaneous, 
generally goal-directed, and quite elaborative.  The Veteran 
denied having suicidal and homicidal ideation and any secondary 
psychotic symptomatology other than some paranoid feelings.  His 
affect was angry, and his mood was dysphoric.  Dr. F. indicated 
that the Veteran experienced recurrent thoughts, nightmares, 
psychic numbing, hyperalertness, autonomic phenomena, and an 
inability to maintain any meaningful type of work which could 
provide him a decent living and a persistence of the problem for 
many years.  He also had some neurovegetative signs of 
depression, loss of esteem, much self-doubt, concerns over 
managing for himself, and much survivor guilt.  Dr. F. diagnosed 
the Veteran with chronic, moderate to severe PTSD and assigned a 
GAF score of 50.

A July 1995 SSA record shows that the Veteran currently worked as 
a janitor for wages and as a cemetary caretaker for housing.  It 
was noted that the Veteran's hygiene and reality were okay.  He 
was spontaneous, goal-directed, oriented times three, and without 
suicidal and homicidal ideations.

Additional reports associated with the SSA records include VA 
treatment records dated from April 2001 to March 2002 and a 
psychiatric/psychological medical report dated in August 2001.  
Such records continue to detail the Veteran's PTSD 
symptomatology.  The August 2001 report indicates that the 
Veteran was last employed at a self-storage facility and was the 
manager and rental agent for three to four months.  He also 
reported that he had done a lot of work driving a truck as a 
heavy equipment operator.  He had also worked as a program aid 
with developmentally disabled people.  The Veteran stated that he 
has had many jobs and kept most of them for less than a year.  He 
stated that he had only been fired once and usually quit because 
he had problems with his boss.  He had also stayed unemployed for 
a period of time to take care of his father and stepmother who 
were terminally ill.  A September 2001 SSA record shows that, 
upon a review of records, the Veteran did work from 1995 to 1998 
and had the same PTSD symptoms in 1995, but to a lesser degree.

An April 2002 letter from Dr. R. (initials used to protect the 
Veteran's privacy), reflects that he had been treating the 
Veteran for PTSD since June 25, 2001.  Dr. R. indicated that the 
Veteran had a GAF score of 29.  He never married and had numerous 
low paying jobs, but he never kept one for more than six months, 
as he was usually fired.  It was noted that the Veteran had 
serious difficulties with insomnia, nightmares, flashbacks, and 
hypervigilance.  He lived isolated on a remote section of 
Drummond Island with no friends or neighbors.  To avoid 
physically hurting those in authority, he withdrew and isolated 
himself.  Dr. R. stated that the Veteran was unemployable and 
incapable of normal family life and most ordinary activities of 
daily living, especially normal socialization.

VA treatment records received in October 2005 and dated from 
March 2001 to June 2001 reflect, as relevant, that in March 2001, 
the Veteran reported that he primarily held jobs as a truck 
driver and grave digger and had last worked in 1998.

Based on the foregoing, the Board finds that the evidence of 
record subsequent to the final October 1995 rating decision fails 
to demonstrate that a 100 percent disability evaluation was 
warranted at any time between February 5, 1996, and September 7, 
2000.  The VA medical records dated in April 1995 do not show 
that the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in the 
community; that there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions of 
aggressive energy, resulting in profound retreat from mature 
behavior; or, that he was demonstrably unable to obtain or retain 
employment.  The Veteran did report having poor interpersonal 
relations, but there was no indication that he was isolated.  It 
was also noted that he did not have suicidal or homicidal 
ideation, paranoia, psychotic symptoms, psychomotor activity, or 
a formal thought disorder.  In fact, he appeared calm, and his 
insight, judgment, and cognition were intact.  In addition, he 
was employed at that time.

Similarly, the September 1995 VA examination did not demonstrate 
findings consistent with a 100 percent disability evaluation 
under the old rating criteria. In fact, it was noted that he had 
spoken to over 3500 students, which weighs against a finding of 
isolation.  He denied self-harm and auditory hallucinations, and 
he was normally oriented.  His recent recall was within normal 
limits, and he was working at that time. He was also assigned a 
GAF score of 60.  The Board notes that a GAF score between 51 and 
60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning. See 38 
C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association in the rating schedule).  In 
fact, the examiner had stated that a diagnosis of PTSD had not 
even been established at that time.  Thus, the September 1995 VA 
examination report does not show that the Veteran's PTSD was 
productive of virtual isolation, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities, or an inability to obtain or retain 
employment.  

In addition, the Board notes that the other evidence, including 
the VA treatment records dated from March 2001 to June 2001, the 
June 2001 VA examination report, SSA records, and private medical 
records, were not obtained until after September 7, 2000.  Thus, 
is cannot be said that, prior to that date, it was factually 
ascertainable by VA that he met the criteria for a 100 percent 
disability evaluation, as the evidence was not even available for 
VA to review and consider.  The regulations specifically provide 
that the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  The Board 
also notes that the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Veteran did 
not identify or submit such records until a much later date.

The Veteran has argued that the evidence retrospectively 
demonstrates entitlement to a 100 percent schedular rating.  
However, that evidence mainly discusses the contemporaneous 
findings after September 7, 2000, rather than providing a 
retrospective discussion of his symptomatology.  

The SSA records do show that that agency had determined that the 
Veteran was disabled as of October 15, 1998, due to PTSD. The 
June 1995 report by Dr. F. reflects that the Veteran was unable 
to maintain any meaningful type of work which could provide him a 
decent living.  However, the June 1995 report and a July 1995 SSA 
record show that the Veteran was currently employed as a 
maintenance worker, janitor, and a cemetary watchman.  Additional 
SSA records reflect that the Veteran worked from 1995 to 1998 and 
had the same PTSD symptoms, but to a lesser degree.  As such, SSA 
determined that the Veteran was disabled as of October 15, 1998, 
when he could no longer work.  

Nevertheless, the Board notes that the criteria utilized by VA 
and the SSA in determining entitlement to disability benefits are 
not same, and a determination by SSA is not binding upon VA. See, 
e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. 
App. 456, 461 (1992).  SSA is not limited in its review of 
matters concerning unemployability to consideration of only 
service-connected disabilities, and the law requires VA to make 
an independent analysis and determination.  VA is not able to 
consider all the disabilities from which the Veteran suffers in 
determining unemployability. See 38 C.F.R. § 4.16(a).  In this 
case, the Board notes that the SSA decision contemplated the 
effect of the Veteran's nonservice-connected osteoarthrosis and 
allied disorder sin rendering its determination.  As such, the 
evidence of record does not show the veteran to be unemployable 
due solely to his service-connected PTSD.

In addition, the records dated after September 7, 2000, to 
include the June 2001 VA examination report, Dr. R.'s April 2002 
report, and VA treatment records dated from March 2001 to March 
2002, fail to demonstrate, retrospectively, that the Veteran 
exhibited symptomatology consistent with a 100 percent rating 
under either the pre- or post-November 1996 criteria governing 
PTSD prior to the September 2000 VA vocational rehabilitation 
report.  The preponderance of the evidence does not show that, 
prior to September 7, 2000, the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community or the veteran had totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that he 
was demonstrably unable to obtain or retain employment.  Such 
evidence also fails to show that the Veteran exhibited gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation, or own name, resulting in total occupational and 
social impairment.

Dr. F's June 1995 report details the Veteran's PTSD 
symptomatology, which included severe nightmares, flashbacks, and 
intense stress and anxiety that was characterized by isolation, 
paranoid feelings, inability to establish relationships, 
palpitations, shortness of breath, generalized sweating, 
hyperalertness, and various autonomic phenomena, such as problems 
eating, nausea, vomiting, and diarrhea.  It was noted that the 
Veteran was unable to maintain relationships and became an 
isolated individual.  Upon mental status examination, Dr. F. 
indicated that the Veteran was in contact with reality, his self-
esteem was down, his motor activity was increased, and he was 
unpleasant, angry, and motivated to relate his story.  His stream 
of mental activity was spontaneous, generally goal-directed, and 
quite elaborative.  The Veteran denied having suicidal or 
homicidal ideation or any secondary psychotic symptomatology 
other than some paranoid feelings.  His affect was angry and his 
mood was dysphoric.  Nevertheless, the Board finds that the 
report does not show that he met the criteria for a 100 percent 
disability under the old rating criteria.  As discussed above, 
the Veteran was employed at that time, and Dr. F. specifically 
stated that he was in contact with reality.  While Dr. F. did 
indicate that the Veteran was unable to maintain relationships 
and had become isolated, the Board also finds it significant that 
he told the September 1995 VA examiner that he was able to speak 
to over 3500 individuals.  Likewise, VA treatment records dated 
from April 2001 to March 2002 indicated that the Veteran had 
stated that he had stayed unemployed for a period of time to take 
care of his father and stepmother who were terminally ill.  Thus, 
it does not appear that the Veteran was isolated during that 
period of time, as he was able to speak to numerous people and 
actually took care of family members.

Based on the foregoing, the Board concludes that the Veteran's 
overall disability picture did not more nearly approximate the 
100 percent criteria so as to warrant an increased rating prior 
to September 7, 2000.  The Board has considered the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor.  However, for the 
reasons discussed above, the evidence does not show that it was 
factually ascertainable that the Veteran's PTSD had increased in 
severity prior to the VA vocational rehabilitation report dated 
September 7, 2000. See 38 C.F.R. § 3.400(o)(2).


ORDER

An earlier effective date of September 7, 2000, for the 
assignment of a 100 percent disability evaluation for PTSD is 
granted.


REMAND

Reason for Remand:  To ensure compliance with a prior remand.

The Board previously remanded the case in January 2009, in 
pertinent part, to provide the Veteran proper notice in 
connection with is claim for TDIU.  The remand also specifically 
indicated that the RO should review the case when the development 
was completed and provide him with a supplemental statement of 
the case (SSOC) if the benefit was not granted.  

Following the remand, the RO did send the Veteran a letter in 
connection with his claim for TDIU in March 2009.  However, the 
RO did not readjudicate the Veteran's claim in a SSOC.  The Court 
has held "that a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders." Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As such, compliance with the terms of the 
remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id.  

The Board also notes, that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, VA can cure a 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).  Therefore, the Board 
finds that the claim for entitlement to TDIU must be 
readjudicated in a SSOC.

Moreover, the Board notes that the RO has characterized and 
adjudicate the claim as entitlement to TDIU prior to December 19, 
2000.  On June 7, 1999, VA's General Counsel issued VAOGCPREC 6-
99, which addressed questions related to whether a claim for a 
TDIU may be considered when a schedular 100 percent rating is 
already in effect for one or more service- connected 
disabilities.  Essentially, that precedent opinion held that 
receipt of a 100 percent schedular rating for a service-connected 
disability rendered moot any pending claim for a TDIU and 
required dismissal of the TDIU claim. See also Green v. West, 11 
Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the 
Court determined that a separate TDIU rating predicated on one 
disability (although perhaps not ratable at the schedular 100 
percent level) when considered together with another disability 
separately rated at 60 percent or more could warrant special 
monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the 
Court reasoned, it might benefit the Veteran to retain the TDIU 
rating, even where a 100 percent schedular rating has also been 
granted.  

In view of the issuance by the United States Court of Appeals for 
Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 
280 (2008), which takes a position contrary to the one reached in 
the precedent opinion, the General Counsel subsequently took 
action in November 2009  to withdraw the prior opinion.  Although 
no additional disability compensation may be paid when a total 
schedular disability rating is already in effect, the Court's 
decision in Bradley recognizes that a separate award of TDIU 
predicated on a single disability may form the basis for an award 
of special monthly compensation (SMC), which is contrary to the 
holdings in VAOGCPREC 6-99.  

Based on the foregoing, the RO should take this opportunity to 
adjudicate the issue of entitlement to TDIU for the entire appeal 
period.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

The RO should adjudicate the claim as 
entitlement to TDIU. The Veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


